                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION


ANGELA BOND                                                                          PLAINTIFF

v.                                                CIVIL ACTION NO. 2:18-CV-207-KS-MTP

DWIGHT GUNTER and
GUNTER HONEY, INC.                                                               DEFENDANTS

                                  ORDER OF DISMISSAL

       This cause comes before the Court on Defendant’s Second Motion to Dismiss [27] filed

on August 16, 2019. Having reviewed the motion, the record in this matter, and otherwise being

duly advised in the premises, the Court finds the motion is well taken and will be granted.

       On July 12, 2019, Plaintiff’s attorney sought to withdraw as counsel [24] to which

Plaintiff consented [24-1]. On July 16, 2019, Magistrate Judge Michael Parker granted the

motion to withdraw and granted the Plaintiff “until August 15, 2019 to obtain substitute counsel

and have counsel enter an appearance in this matter or to advise the Court in writing that she

intends to proceed without an attorney. [25] at ¶ 2 (emphasis in original). The Order further

states, “Plaintiff’s failure to obtain counsel or to inform the Court of her intentions to

proceed without an attorney may result in the dismissal of this case or otherwise adversely

affect Plaintiff’s rights.” Id. at ¶ 3 (emphasis in original). In accordance with the Court’s

direction, a copy of the Order was mailed to Plaintiff, Angela Bond, on July 16, 2019. See docket

notes for [25].

       Defendants now seek dismissal of the action under Federal Rule of Civil Procedure 41(b)

for Plaintiff’s failure to abide by this Court’s July 16, 2019 Order. Upon review of the docket in

this matter, it is true that to date Plaintiff has failed to have retained counsel file a notice of
appearance or to inform the Court that she intends to proceed without an attorney. The Court’s

August 15, 2019 deadline having long passed, the Court finds that dismissal of this action is

appropriate.

       Therefore, it is hereby ORDERED that Defendants’ Second Motion to Dismiss [27] is

hereby GRANTED. The initial Motion to Dismiss [16] is rendered moot. In accordance with

Federal Rule of Civil Procedure 41(b), this case is hereby dismissed with prejudice. A separate

judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this 1st day of October 2019.



                                                    /s/ Keith Starrett __________________
                                                    KEITH STARRETT
                                                    UNITED STATES DISTRICT JUDGE




                                               2
